      Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------- x
------                       :
UNITED STATES OF AMERICA, :
                             :
          - v. -             :
                             :                  16 Cr. 467 (AKH)
NORMAN SEABROOK AND          :
MURRAY HUBERFELD,            :
                             :
                 Defendants.
-------------------------- x
--------



NEW YORK CITY CORRECTION OFFICERS' BENEVOLENT ASSOCIATION, INC.'S
         MEMORANDUM OF LAW IN SUPPORT OF RESTITUTION




                                        David M. Zornow
                                        Andrew M. Good
                                        Eli S. Rubin
                                        Skadden, Arps, Slate, Meagher & Flom LLP
                                        Four Times Square
                                        New York, NY 10036
                                        Telephone: (212) 735-3000
                                        Facsimile: (212) 735-2000

                                        Attorneys for New York City Correction
                                        Officers' Benevolent Association, Inc.
         Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 2 of 11



                                   PRELIMINARY STATEMENT

                The New York City Correction Officers' Benevolent Association, Inc. ("COBA"

or the "Union") through its counsel submits this memorandum of law to address two questions:

        (1)     Under the Mandatory Victims Restitution Act, 18 U.S.C. § 3663A,
        ("MVRA"), is COBA a victim of the offense to which Murray Huberfeld pleaded
        guilty?

        (2)    If COBA is a victim of Huberfeld's offense under the MVRA, what is the
        appropriate amount of restitution?

                We submit that COBA is a victim under the MVRA and entitled to restitution

from Mr. Huberfeld for (i) the losses it sustained as a result of its investment in Platinum

Partners, L.P. ("Platinum") ($19 million) and (ii) the attorneys' and other fees it incurred as a

result of the government's investigation and prosecution of the conspiracy to which Mr.

Huberfeld pleaded guilty.

                                     FACTUAL BACKGROUND

                In 2014, Murray Huberfeld, a principal of Platinum, was intent on finding new

investors in his hedge fund to meet mounting redemption pressure. Complaint ¶ 22(a), United

States v. Seabrook, No. 16-CR-467 (AKH) (S.D.N.Y. filed June 7, 2016), ECF No. 1

("Complaint"). He therefore conspired with Jona Rechnitz, an associate of his, and Norman

Seabrook, the then President of COBA, to bribe Seabrook with a portion of the management fees

that Platinum would earn if Seabrook steered COBA funds to Platinum. Seabrook, Rechnitz and

Huberfeld hid this corrupt arrangement from COBA, and COBA was induced to invest a total of

$20 million with Platinum over the course of 2014.1 In December 2014, Rechnitz paid Seabrook

$60,000 in accordance with their agreement, and Huberfeld and Rechnitz submitted a false

1
    COBA made three separate investments into Platinum: two, totaling $15 million, came from the Union's
    Annuity Fund; one, for $5 million, came from the Union's operating fund. Complaint ¶ 13(b) – (f).



                                                       1
        Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 3 of 11



invoice for New York Knicks tickets to Platinum in order to reimburse Rechnitz. Huberfeld had

accomplished his objective: by paying Seabrook, Platinum added $20 million of the Union's

hard-earned retirement and operating money to a high-risk venture heading towards collapse.

              On May 25, 2018, Huberfeld pleaded guilty to a superseding information

charging conspiracy to commit wire fraud in violation of 18 U.S.C. § 371. See Superseding

Information, United States v. Huberfeld, No. 16-CR-467 (AKH) (S.D.N.Y. filed May 25, 2018),

ECF No. 201 ("Information"). The Information alleged that Huberfeld caused Platinum to pay

Rechnitz $60,000 on the basis of a false invoice for Knicks tickets. The Information also made

clear that the offense had the broader objective of victimizing COBA by fraudulently inducing

the Union's investment in Platinum:

       [Huberfeld] and Jona Rechnitz, through the use of interstate wires, caused the
       management company of the Platinum . . . hedge fund . . ., with which
       [Huberfeld] was affiliated, to pay $60,000 to Rechnitz's company by falsely
       representing, including through the use of a fraudulent invoice, that the money
       was to purchase courtside New York Knicks tickets, when in truth and in fact, and
       as Huberfeld and Rechnitz knew, the actual purpose of the payment was to
       reimburse Rechnitz for having paid Norman Seabrook, the President of the
       Correction Officers Benevolent Association ("COBA"), for Seabrook's efforts to
       get COBA to invest millions of dollars in Platinum.

Information ¶ 2 (emphasis added).

              In August 2016, following its failure to honor numerous redemption requests,

Platinum was placed into liquidation, and COBA has lost $19 million of the $20 million it

invested in Platinum. Huberfeld should be required to make restitution to COBA in the full

amount of those losses. COBA also has spent significant amounts on attorneys' fees and other

expenses on its behalf and on behalf of its current and former officers and board members in

responding to the U.S. Attorney's investigation and prosecution of Huberfeld and Seabrook.

These too are losses for which COBA is entitled to restitution under the MVRA.



                                               2
        Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 4 of 11



                                           ARGUMENT

I.     COBA IS A "VICTIM" UNDER THE MVRA

               The MVRA requires the Court to "order . . . that the defendant make restitution to

the victim of the offense." 18 U.S.C. § 3663A(a)(1). "Victim," in turn, is defined as "a person

directly and proximately harmed as a result of the commission of an offense." 18 U.S.C. §

3663A(a)(2). The statute specifies that "in the case of an offense that involves . . . [a]

conspiracy . . . any person directly harmed by the defendant's criminal conduct in the course of

the . . . conspiracy" is considered a "victim." Id.

               A.      The Second Circuit's Test to Determine Causality Supports COBA's Status
                       As a Victim

               The Second Circuit's test to determine when a fraud victim is "directly and

proximately harmed" under the MVRA has expanded from a narrow inquiry focused on the

elements of the offense, see In re Local #46 Metallic Lathers Union & Reinforcing Iron Workers

& Its Associated Benefit & Other Funds, 568 F.3d 81, 86 (2d Cir. 2009), to an analysis of the

object and impact of the underlying conduct, see United States v. Paul, 634 F.3d 668, 677 (2d

Cir. 2011).

               In Local #46, the Second Circuit, on a writ of mandamus, held that the district

court did not abuse its discretion in declining to order restitution where the conduct that caused

the loss was not an element of the crime of conviction. 568 F.3d at 87. However, just two years

later, the Second Circuit articulated an "expand[ed]" test in Paul. United States v. Archer, 671

F.3d 149, 170 (2d Cir. 2011). The defendant in Paul inflated the value of stock he held in

nominee accounts and took out margin loans against the inflated value of the accounts. Paul,

634 F.3d at 670. After the inflated share price crashed, the lenders failed to recover on their

loans. Id. The defendant pleaded guilty to securities fraud for inflating the share price. Id. at


                                                  3
         Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 5 of 11



671. At sentencing, the government moved to have the defendant pay restitution to the lenders

for the full value of the unpaid loans. The district court granted the motion and the Second

Circuit affirmed. The Court of Appeals eschewed a strict elemental analysis and instead

analyzed the fraud more broadly. It concluded that the fraud caused the lenders' losses for two

reasons. First, the loans were "a significant part of the greater fraud" because they were the

means by which the defendant profited from the scheme. Id. at 677. The Court held that "the

necessary 'causal nexus' unquestionably exist[ed] between [the defendant's] conduct, the margin

loans, and the [lenders'] losses." Id. Second, the lenders "would not have made the loans to [the

defendant] had they known that the collateral for the loans was the stock he manipulated through

the nominee accounts." Id.

                The Circuit's expansion of the test was explicitly recognized in Archer, where an

attorney was convicted of visa fraud for submitting falsified documents. 671 F.3d at 170. At

sentencing, the district court granted restitution to all of the attorney's victims for "roughly" all

fees they had paid him. Id. at 158. The Second Circuit held that the clients' payments could

form the basis for restitution, but vacated the order and remanded the case to determine whether

certain of the attorney's clients had known that the attorney was committing visa fraud, in which

case those individuals would not be victims under the MVRA. Id. at 174. In so doing, the Court

observed that "[f]or a number of years, our court determined whether a loss was part of the

offense of conviction by reference to the elements of the crime: restitution was proper only if the

conduct that caused the loss was an element of the crime." Id. at 170. "Our recent decision in

[Paul], however, expands this test somewhat." Id. The Court explained that in Paul, restitution

was granted, in part, because "the loans were part of the scheme Paul actually devised for

profiting from his crime and because '[t]he brokerage houses would not have made the loans to



                                                   4
        Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 6 of 11



[the defendant] had they known that the collateral for the loans was the stock he manipulated.'"

Id. at 171 (alterations in original). The Court held that this expanded analysis better "echoes the

statute, which provides that 'in the case of an offense that involves as an element a scheme,

conspiracy, or pattern of criminal activity, any person [who is] directly harmed by the

defendant's criminal conduct in the course of the scheme, conspiracy, or pattern [is a victim].'"

Id. (quoting 18 U.S.C. § 3663A(a)(2)). The Court concluded that although the crime of visa

fraud was "complete[d]" without receipt of the clients' payments, "[t]he fraud was not by any

means entirely separate; hence, restitution might nonetheless be available." Id. at 172.

               This broader test is now consistently applied throughout the Second Circuit. See,

e.g., United States v. Skowron, 839 F. Supp. 2d 740, 744 (S.D.N.Y. 2012) ("'The necessary

"causal nexus" unquestionably exists' where the loss is 'a significant part of the greater fraud' for

which the defendant was convicted." (quoting Paul, 634 F.3d at 677)), aff'd, 529 F. App'x 71 (2d

Cir. 2013); United States v. Hamdan, 559 F. App'x 59, 62 (2d Cir. 2014) (quoting Paul). It is a

test that COBA readily meets.

               B.      Under the Controlling Test, COBA Is a Victim

               There is no aspect of Huberfeld's conspiracy more "significant" or "integral" than

that it induced COBA's investment. According to the Information and evidence proffered during

Huberfeld's plea allocution, it was the sole reason for the conspiracy, and COBA is a victim

deserving of restitution.

               The Information specifically alleges that the false invoice was submitted, and the

$60,000 procured, "to reimburse Rechnitz for having paid Norman Seabrook, the President of

[COBA], for Seabrook's efforts to get COBA to invest millions of dollars in Platinum."

Information ¶ 2. At the plea hearing, the government stated it would establish at trial that the



                                                  5
        Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 7 of 11



false invoice was "part of an effort to compensate Seabrook for steering his union's investments"

towards Platinum, and, to meet its burden of proof, it would elicit "testimony from individuals

involved in [COBA]" to address "how the union's investment in Platinum . . . ultimately came to

be." Hearing Transcript at 20:4-5; 17:17-21, United States v. Huberfeld, No. 16 CR 467 (AKH)

(S.D.N.Y. filed June 4, 2018), ECF No. 203 ("May 25, 2018 Transcript"). Like the brokerage

houses that made margin loans against inflated stock in Paul, COBA "would not have made" the

investment in Platinum if it knew about Huberfeld's conspiracy to bribe Seabrook. Paul, 634

F.3d at 677. Huberfeld himself acknowledged to the Court that he paid Rechnitz because

Rechnitz requested "the money . . . as payment to Norman Seabrook for his efforts to get COBA

to invest in Platinum[.]" May 25, 2018 Transcript at 28:5-7.

               The Second Circuit has twice held that the "mechanism" by which the defendant

profits from the fraud is an "integral aspect" of the offense. Skowron, 839 F. Supp. 2d at 745

(quoting Paul). In Paul, the margin loans were considered a "significant part of the greater

fraud," in part, because they were how the defendant was "able to profit from the scheme." 634

F.3d at 677. In Archer, the clients' payments could be grounds for restitution because they "were

the mechanism through which Archer profited from his conspiracy and, thus, were an integral

part of the single scheme he devised." 671 F.3d at 172.

               The COBA investment was clearly the means by which Huberfeld sought to profit

from the conspiracy. He stood to gain from the management fees Platinum charged COBA and

the addition of liquidity to the fund at a time when redemptions were outpacing investments. See

Complaint ¶ 22(a). Thus, Platinum stood to benefit from a significant investment that could

stabilize the funds. Just as the causal nexus existed in Paul between the securities fraud and




                                                 6
           Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 8 of 11



margin loans, and in Archer between the visa fraud and client payments, so does it exist between

Huberfeld's conspiracy and COBA's $20 million investment.2

II.       COBA IS ENTITLED TO RESTITUTION FOR ITS LOST INVESTMENT IN
          PLATINUM

                   "The primary and overarching goal of the MVRA is to make victims of crime

whole: to compensate these victims for their losses and to restore them to their original state of

well-being." United States v. Thompson, 792 F.3d 273, 277 (2d Cir. 2015). Only if Huberfeld

provides COBA restitution in the amount of $19 million will the union be "restored" to its

"original state" prior to his conspiracy.

                   Huberfeld cannot limit the restitution owed because factors other than his fraud

may have contributed to the loss that COBA suffered. In Paul, the Second Circuit rejected the

defendant's argument that he should pay restitution only for that portion of the decline in share

price attributable to his manipulation and not the remainder caused by market forces. 634 F.3d at

677. The Court held that the fraudulent procurement of the loans—which was not an element of

the securities fraud to which he pleaded guilty—was the cause of the loss: "the loss to [the

lenders] was not caused by the decline in value of [] stock but, rather, by the making of the loans

in the first instance." Id. The Ninth Circuit reached the same result in United States v. Berger,

where a borrower submitted false financial information in connection with a loan and external

factors led to the borrower's failure. 473 F.3d 1080, 1107 (9th Cir. 2007). These cases show that


2
      Even under the test articulated in Local #46, COBA would still qualify as a victim. The Local #46 Court stated
      that conduct "identified" in the operative charging instrument is part of the offense. 568 F.3d at 87 & n.3
      (rejecting the union's proposed test because it "would force the sentencing court to ascertain some overarching
      uncharged scheme or conspiracy" (emphasis added)). Here, the Information clearly "identified" COBA's
      "millions of dollars" in investments, bringing the harm suffered by COBA within the scope of the scheme to
      which Huberfeld pleaded guilty. Information ¶ 2. The existence of the bribe to Seabrook in exchange for
      COBA's investment was the very information that Huberfeld and Rechnitz fraudulently withheld from
      Platinum.



                                                           7
         Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 9 of 11



when a defendant fraudulently induces a party to take on risks that it would not otherwise take

on, and those risks materialize, the defendant is responsible for restitution for all of the losses

that occur. Huberfeld's fraud in procuring COBA's investment exposed COBA to a substantial

risk of loss that it would not have taken on absent the fraud. He was well aware of both the

inherent risk in the investment vehicle and the added risk in light of the increasing redemption

requests. Those risks materialized and Huberfeld should pay restitution for COBA's $19 million

in losses.

III.    COBA IS ENTITLED TO RESTITUTION FOR ITS ATTORNEYS' AND OTHER
        FEES

               The MVRA states that restitution under the statute must include "lost income and

necessary child care, transportation, and other expenses incurred during participation in the

investigation or prosecution of the offense or attendance at proceedings related to the offense."

18 U.S.C. § 3663A(b)(4) (emphasis added). The Supreme Court, the Second Circuit, and the

district courts of the Second Circuit have all held that legal fees incurred by victims in

connection with a government investigation and prosecution of the underlying offense are "other

expenses" covered by the statute. See, e.g., Lagos v. United States, 138 S. Ct. 1684, 1687-88

(2018) (holding that defendant owed employer restitution for legal fees it incurred pursuant to

the government's investigation and prosecution of defendant, but did not owe fees associated

with an internal investigation and bankruptcy proceedings); United States v. Battista, 575 F.3d

226, 234 (2d Cir. 2009) (upholding order finding defendant liable for restitution to victim for

"substantial attorneys' fees [incurred] as a direct result of [defendant's] criminal acts").

               In response to the government's investigation of Huberfeld's conspiracy, the

Union had to retain law firms to represent itself and certain officers and board members and an

eDiscovery firm. The undersigned represented the Union in connection with its cooperation with


                                                   8
         Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 10 of 11



the government in responding to subpoenas, requests for interviews and testimony, and questions

and requests throughout the investigation and prosecution. The law firms of Wilmer Cutler

Pickering Hale and Dorr LLP, Cooley LLP, Bracewell LLP, Zuckerman Spaeder LLP, Martin

Stolar Esq., and Martin J. Auerbach, Esq. separately represented Union board members in

connection with the investigation and prosecution.3 The Union is entitled to restitution for the

costs it incurred over the four-year period that relate to the investigation and prosecution of

Huberfeld's conspiracy.

                                                 CONCLUSION

                 "[T]he sine qua non of fraud is a victim." United States v. Ageloff, 809 F. Supp.

2d 89, 91 (E.D.N.Y. 2011), aff'd sub nom. United States v. Catoggio, 698 F.3d 64 (2d Cir. 2012).

In truth and in fact, there was one victim of Huberfeld's conspiracy: COBA. While sophisticated

investors were exiting the fund, Huberfeld bribed Seabrook to invest the Union's vulnerable

members' retirement money without regard (indeed despite) the merits of the investment. The

Seabrook bribe reflects how desperate Huberfeld had become to bring in new funds that he well

knew would be at considerable risk. The men and women of COBA are legally entitled to

restitution.




3
    The Union is prepared to submit an affidavit setting forth the specifics of the fees incurred.



                                                           9
      Case 1:16-cr-00467-AKH Document 275 Filed 12/20/18 Page 11 of 11



Dated: New York, New York                     Respectfully submitted,
       December 20, 2018


                                               s/ David M. Zornow
                                          David M. Zornow
                                          (David.Zornow@skadden.com)
                                          Andrew M. Good
                                          (Andrew.Good@skadden.com)
                                          Eli S. Rubin
                                          (Eli.Rubin@skadden.com)
                                          Skadden, Arps, Slate, Meagher & Flom LLP
                                          Four Times Square
                                          New York, NY 10036
                                          Telephone: (212) 735-3000
                                          Facsimile: (212) 735-2000


                                          Attorneys for New York City Correction
                                          Officers' Benevolent Association, Inc.




                                     10
